SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1006
KA 12-02051
PRESENT: CENTRA, J.P., FAHEY, WHALEN, AND DEJOSEPH, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

CHERISE C. WASHINGTON, ALSO KNOWN AS
CHERICE MORRIS, DEFENDANT-APPELLANT.


LEANNE LAPP, PUBLIC DEFENDER, CANANDAIGUA (MICHAEL A. JONES, JR., OF
COUNSEL), FOR DEFENDANT-APPELLANT.

R. MICHAEL TANTILLO, DISTRICT ATTORNEY, CANANDAIGUA (JAMES B. RITTS OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Ontario County Court (Craig J.
Doran, J.), rendered September 24, 2012. The judgment convicted
defendant, upon her plea of guilty, of burglary in the third degree
and petit larceny.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting her
upon her plea of guilty of burglary in the third degree (Penal Law
§ 140.20) and petit larceny (§ 155.25). Defendant contends that the
delay following her initially scheduled sentencing date divested
County Court of jurisdiction (see CPL 380.30 [1]; People v Drake, 61
NY2d 359, 366-367). Defendant failed to preserve her contention for
our review inasmuch as she did not move to dismiss the indictment on
that ground or otherwise object to the delay (see People v Dissottle,
68 AD3d 1542, 1543, lv denied 14 NY3d 799; see also People v Diggs, 98
AD3d 1255, 1256, lv denied 20 NY3d 986), and we decline to exercise
our power to review that contention as a matter of discretion in the
interest of justice (see CPL 470.15 [3] [c]).




Entered:   October 3, 2014                         Frances E. Cafarell
                                                   Clerk of the Court